MacLean, J.
The petitioner herein alleged that while in actual occupation and possession of the premises Mo. 324 East Seventy-first street, in the city of Mew York, the defendants, on or about June 2, 1898, unlawfully and forcibly ejected him and his agents, from the premises, and on that day and divers days thereafter held possession of said premises by force. The petitioner himself, however, testified that he had never been upon the premises, and the evidence further introduced on his behalf showed at best but constructive possession through an assignment of a lease from one Wenzel Hoffman, whose occupation and possession, so far as appears from the evidence, had never been forcibly disturbed, taken away or withheld.
The order of the Municipal Court, dismissing the petition, should be affirmed, with costs.
Freedman, P. J., and Leventritt, J., concur.
Order affirmed, with costs.